      Case 6:21-cv-00299-JDK Document 1 Filed 08/05/21 Page 1 of 4 PageID #: 1




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS


 ADRIAN CONTRERAS                                      ) JURY TRIAL DEMANDED
          Plaintiff,                                   )
                                                       )
 v.                                                    ) Case No.
                                                       )
 COLLECTECH DIVERSIFIED, INC.,                         )
         Defendant.                                    )
                                                       )
                                                       )




                    COMPLAINT AND DEMAND FOR JURY TRIAL


                                 I.     INTRODUCTION

1.       This is an action for actual and statutory damages brought by Plaintiff Adrian

         Contreras (hereinafter “Plaintiff”), an individual consumer, against Defendant,

         Collectech Diversified, Inc., (hereinafter “Defendant”) for violations of the Fair

         Debt Collection Practices Act, 15 U.S.C § 1692 et seq. (hereinafter “FDCPA”),

         which prohibits debt collectors from engaging in abusive, deceptive, and unfair debt

         collection practices.

                           II.    JURISDICTION AND VENUE

2.       Jurisdiction of this court arises under 15 U.S.C § 1692k(d) and 28 U.S.C 1331.

         Venue in this District is proper in that the Defendant transacts business in Tyler,


                                              1
     Case 6:21-cv-00299-JDK Document 1 Filed 08/05/21 Page 2 of 4 PageID #: 2




        Smith County, Texas, and the conduct complained of occurred in Tyler, Smith

        County, Texas.

                                      III.   PARTIES

3.      Plaintiff is a natural person residing in Tyler, Smith County, Texas. Plaintiff is a

        consumer as defined by the Fair Debt Collection Practices Act, 15 U.S.C.

        §1692a(3).

4.      Upon information and belief, Defendant is a Texas corporation with its principal

        place of business located at 1721 45th St, Lubbock, TX 79412.

5.      Defendant is engaged in the collection of debt from consumers using the mail and

        telephone. Defendant regularly attempts to collect consumers’ debts alleged to be

        due to another.

                          IV.   FACTS OF THE COMPLAINT

6.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C 1692a(6).

7.      On or about April 4, 2021, Plaintiff reviewed his credit report on “Credit Karma.”

8.      On the report, Plaintiff observed a trade line from Defendant.

9.      Defendant furnished a trade line of $307 allegedly owned to Lubbock Power Light.

10.     On April 4, 2021, Plaintiff made a dispute to Defendant via telephone. On July 6,

        2021, Plaintiff re-checked his credit reports and Defendant failed to communicate

        that the debt was disputed.

11.     Defendant’s publishing of such inaccurate and incomplete information has severely

        damaged the personal and credit reputation of Plaintiff and caused severe

                                             2
   Case 6:21-cv-00299-JDK Document 1 Filed 08/05/21 Page 3 of 4 PageID #: 3




         humiliation, damaged to his FICO Scores, and emotional distress and mental

         anguish.

                            V.     FIRST CLAIM FOR RELIEF
                                     15 U.S.C. §1692e(8)

12.      Plaintiff re-alleges and reincorporates all previous paragraphs as if fully set out

         herein.

13.      Defendant violated 15 U.S.C § 1692e(8) of the FDCPA by failing to disclose to the

         consumer reporting agencies that alleged debt was in dispute by Plaintiff.

14.      As a result of the above violations of the FDCPA, the Defendant is liable to Plaintiff

         for actual damages, statutory damages and costs.

                    VI.   JURY DEMAND AND PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully demands a jury trial and requests that

judgment be entered in favor of Plaintiff and against Defendant for:


      A. Judgment for the violations occurred for violating the FDCPA;

      B. Actual damages pursuant to 15 U.S.C 1692k(1)(2);

      C. Statutory damages pursuant to 15 U.S.C 1692k(2);

      D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C 1692k(3);

      E. For such other and further relief as the Court may deem just and proper.

                                             Respectfully submitted,

Dated: August 5, 2021                        By: s/ Tiffany Hill
                                             Tiffany Hill, Esq. (OBA# 31332)
                                             PO Box 5302
                                             Edmond, OK 73083
                                               3
Case 6:21-cv-00299-JDK Document 1 Filed 08/05/21 Page 4 of 4 PageID #: 4




                                 (318) 512-5189
                                 thlegalconsulting@gmail.com
                                 ATTORNEY FOR PLAINTIFF




                                   4
